 



 

Exhibit 10.16

 

[tlogo.jpg] American Capital Partners, LLC

 

THIS AGENCY AGREEMENT (the "Agency Agreement") is made this 4th day of September
2012, by and between Flux Power Holdings, Inc. (Symbol "FLUX"), a company with
an address 2240 Auto Park Way, Escondido, CA 92029 (the "Company") and American
Capital Partners, LLC, a FINRA registered broker-dealer ("ACP" or "Agent"). ACP
and the Company are collectively referred to herein as the "Parties".

 

WHEREAS, the Company is desirous of raising capital and, desires to retain Agent
for purposes of advising and assisting the Company, on a best efforts basis, in
connection with its capital raising efforts; and

 

WHEREAS, the Agent is willing to introduce one or more third party investors
(each, an "Investor") to the Company subject to the terms and upon the
conditions set forth in this Agreement, through a Securities Purchase Agreement
and disclosure documents to be prepared by the Company, negotiated and secured
directly with the potential accredited and/or institutional investors.

 

NOW THEREFORE, the parties hereto, for mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, hereby agree as follows:

 

1.          In connection with the Company's proposed financing, the Company
shall promptly pay to ACP a fee (the "Agent") consisting of (i) the sum of 7% of
all cash or other value received from such Investors (the "Cash Fee") (ii) a 2%
non-accountable expense allowance; and (iii) such number as equals 7% of the
shares (the "Agent Securities") issued to Investors as part of any financing.
The Company shall also reimburse counsel for ACP legal fees and any other
reasonable costs incurred by ACP in connection with this introduction.-Such
costs shall not exceed $10,000.00 without prior written consent from Company

 

2.          The Cash Fee and aforementioned Expenses (collectively, the "Agent
Fees") shall be paid by the Company immediately upon the receipt of the
aforementioned funds from time to time (the "Closing"). The Agent Securities
shall be issued to ACP and/or its assignees on the Closing as provided in a
separate instruction letter to the Company. Agent is and shall be a third party
beneficiary of all of the representations and warranties of the Company or any
Investor in the securities purchase agreement (the "Securities Purchase
Agreement") and, the Company further restates directly to the Agent, each of the
Company's representations, warranties and covenants made in the Securities
Purchase Agreement. Attached hereto as Exhibit "A" is a list of third parties
which the Company agrees ACP has or will introduce to the Company in connection
with this Offering (the "List") which list may be amended from time to time by
ACP as additional prospective Investors are introduced. The List shall be deemed
the final, complete and comprehensive list of all third parties who were
introduced to the Company by ACP (the "Introduced Parties"). The List, which is
in addition to any investors that actually complete subscription documents,
shall be kept confidential for a period of eighteen (18) months following
delivery of the list by ACP to the Company. If, within eighteen (18) months
after the Termination Date, the Company completes any private financing of
equity or debt or other capital raising activity of the Company (other than the
exercise by any person or entity of any options, warrants or other convertible
securities) with any of the introduced Parties set forth on the List or an
investment entity or account affiliated with any such Introduced Party, the
Company will pay to ACP upon the closing of such financing the cash and
securities compensation set forth in this Section "1" as a "Source Fee". This
Agreement will remain in effect until the termination date which shall be
February 25th, 2014, unless otherwise extended by the Company and Agent for a
maximum of up to 30 business days thereafter (the "Termination Date").
Notwithstanding any termination of this Agreement, the provisions of this
Agreement for compensation set forth in this section 2 and the indemnification
provisions set forth in Annex A shall remain in full force and effect.

 

 

 

 

3.          The Agent represents that it is duly organized and validly existing
under the laws of the of its organization, that it has all material business and
professional licenses, registrations and permits necessary or appropriate to
perform the services contemplated hereunder, and hereby agrees to obtain any
such license, registration or permit that may hereafter become necessary under
applicable laws and regulations to perform the services contemplated by this
Agreement and, in particular but without limiting the generality of the
foregoing, the Agent is and shall be duly licensed or registered as a
broker-dealer or registered representative of a broker-dealer or an investment
adviser or associated person of an investment adviser in each jurisdiction where
such licensing or registration is required; and that the Agent shall maintain
each such license, registration and permit in full force and effect to the
extent necessary or appropriate under all applicable laws and regulations to
perform the services contemplated by this Agreement. Agent acknowledges and
agrees that the Company will have no obligation to accept any subscription from
any proposed Investor in the Offering.

 

4.          The Company acknowledges that ACP is acting solely as an "Agent",
has performed minimal due diligence on the Company based on information provided
by the Company, and has not and will not make any representations regarding the
investments to any potential investor. In addition, Agent and its counsel have
not reviewed the Securities Purchase Agreement prepared by the Company nor its
counsel and Agent and its affiliates have not, and can not and has not, verified
the accuracy, authenticity, completeness or validity of the foregoing nor have
they conducted any form of evaluation or appraisal and have not passed upon or
approved the form of any offering documents or SEC or other regulatory filings
of the Company from time to time. Accordingly, the Company takes full
responsibility for the offering documents (including any exhibits or schedules
thereto or information incorporated by reference therein) prepared by it and for
the disclosure made by the Company and, warrants that the same are true and
accurate in all material respects and do not omit to state any fact or
information or material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Company shall not represent anything in its offering documents to the contrary
and, shall indicate Agent as a third party beneficiary of warranties and
covenants made by it in the Purchase Agreement. ACP and the Company explicitly
agree to the indemnification provisions provided for in Annex A annexed hereto,
the provisions of which are incorporated by reference herein. The provisions of
this Section 4 shall survive termination of this Agreement.

 

5.          Except as otherwise provided herein, neither Agent nor the Company
shall have any authority or power to incur or create, or shall incur or create,
any obligation, express or implied, on behalf of the other. In all matters
relating to this Agreement, the Company shall be responsible solely for its acts
and the acts of its employees and agents in connection with the investments. The
Agent is and will hereafter act as an independent contractor and not as an
employee, agent, or investment banker of the Company (and, the Company and its
officers, directors, employees, agents and/or affiliates shall not make
representations to the contrary) of the Company and nothing in this Agreement
may be interpreted or construed to create any employment, partnership, joint
venture or other relationship between the Agent and the Company. Specifically,
and without limitation, no statement may be made that Agent or any of its
affiliates have rated the Company or reviewed any of the Company' offering
materials or offering terms, or any information relating to the Company or
otherwise passed upon, approve or recommend any securities of or an investment
in the Company.

 

 

 

 

6.          The Company is responsible to abide by and comply with, all relevant
US federal, state or Financial Industry Regulatory Authority ("FINRA")
regulations relating to any offering of its securities or communications with
Investors. The Company warrants that no officer or director of the Company is,
or ever has been the subject of a regulatory action or proceeding, or a
threatened regulatory action or proceeding, relating to the sale, distribution,
or offering or underwriting of securities. The Company shall pay for and assist
with filing of, any and all blue sky filings relating to the Investors
(including, the filing of a Form D and or such other filings as may be necessary
in jurisdictions where sales are made, which Form D is the sole responsibility
and obligation of the Company) and shall administer the same at its own cost.

 

7.          All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys' fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY
ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY,
TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AN]) EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

 

8.          The financing will be offered only by approaching prospective
purchasers on an individual basis. No general solicitation or general
advertising in any form will be used by the Company or Agent.

 

9.          Neither the Company nor the Agent will provide or release any
information with respect to this Agreement or the Offering except as required by
law.

 

10.         This Agreement shall not be amended, modified or waived except in
writing signed by the Parties.

 

11.         This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This Agreement may be delivered by electronic
transmission, including facsimile.

 

 

 

 

12.         This Agreement contains the entire agreement of the Parties and
supersedes all prior negotiations, correspondence, understandings and agreements
between the Parties regarding the subject matter hereof. The Recitals hereof
shall be deemed as if they were representations and warranties and shall
constitute an integral part of the agreement made herein.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto.

 

  Flux Power Holdings, Inc       By: /s/ Chris Anthony   Name: Chris Anthony  
Title:  CEO       AMERICAN CAPITAL PARTNERS, LLC       By: /s/ Anthony Gardini  
Name: Anthony Gardini   Title: President

 

Cc: Mark I. Lev, esq.

Chairman & CEO

Wellfleet Partners, Inc.

 

 

 

 

ANNEX A

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in this Agreement to which this Annex is attached.

 

The Company shall indemnify and hold harmless American Capital Partners, LLC,
Wellfleet Partners, LLC ("ACP"), any sub-placement agents, and each of their
respective affiliates and their respective directors, officers, employees,
agents and controlling persons, registered representatives, (ACP and each such
person being an "Indemnified Party") from and against any and all losses,
claims, damages and liabilities, joint or several, to which such Indemnified
Party may become subject under any applicable law, or otherwise, and related to,
arising out of, or in connection with, (i) any untrue statement or alleged
untrue statement of a material fact contained in any document, including without
limitation the offering materials furnished or made available by the Company
(directly, through ACP, or otherwise), to any offeree of the Securities or any
of their representatives or the omission or the alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that such indemnity shall not apply to any loss, claim,
damage, or liability to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information about ACP furnished to the Company or its
management by ACP expressly for use in the offering documents or offering
memorandum, or (ii) any offering contemplated by the Agreement of which this
Annex A is a part or the engagement of ACP pursuant thereto, and the performance
by ACP of the services contemplated thereby, and will reimburse each Indemnified
Party for all expenses (including counsel fees and expenses) as they are
incurred in connection with the investigation of, preparation for or defense of
any pending or threatened claim or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by or on behalf of the Company.
Indemnified Parties will not be liable under clause (ii) hereof to the extent
that any loss, claim, damage, liability or expense is found in a final judgment
by a court of competent jurisdiction to have resulted from ACP' bad faith, gross
negligence; and (iii) the Engagement Agreement signed June 29th, 2012, between
Wellfleet and the Company which by the signing of this Agreement becomes null &
void.

 

No Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to the Company or its security holders or
creditors related to, arising out of, or in connection with, any offering, the
engagement of ACP pursuant to, or the performance by ACP of the services
contemplated by, this Agreement except to the extent that any loss, claim,
damage or liability is found in a final judgment by a court of competent
jurisdiction to have resulted from ACP bad faith, or gross negligence.

 

ACP shall indemnify and hold harmless the Company and its affiliates and their
respective directors, officers, employees, agents and controlling persons (the
Company and each such person being a "Company Indemnified Party") against any
and all losses, claims, damages and liabilities, joint or several, arising out
of untrue statements or omissions, or alleged untrue statements or omissions,
made in the memorandum or other offering documents in reliance upon and in
conformity with written information about ACP furnished to the Company by ACP
expressly for use in the offering materials.

 

 

 

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party or Company Indemnified Party proposes to demand
indemnification, it shall notify the party responsible for indemnification (the
"Indemnifying Party") with reasonable promptness; provided, however, that any
failure by an Indemnified Party or the Company Indemnified Party to notify the
Indemnifying Party shall not relieve the Indemnifying Party from its obligations
hereunder to the extent that the Indemnifying Party has not been prejudiced by
the delay. Upon request of an Indemnified Party, the Indemnifying Party shall
retain counsel reasonably acceptable to the Indemnified Party, and the fees,
expenses and disbursements of such counsel shall be borne by the Indemnifying
Party. Any such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Indemnifying Party and any counsel
designated by the Indemnifying Party. The Indemnifying Party shall be liable for
any settlement of any claim against any Indemnified Party made with the
Indemnifying Party's written consent. The Indemnifying Party shall not, without
the prior written consent of the Indemnified Party, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent (i) includes, as an
unconditional term thereof, the giving by the claimant to all of the Indemnified
Parties of an unconditional release from all liability in respect of such claim,
and (ii) does not contain any factual or legal admission by or with respect to
an Indemnified Party or an adverse statement with respect to the character,
professionalism, expertise or reputation of any Indemnified Party or any action
or inaction of any Indemnified Party.

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made, but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that these indemnification provisions may not be enforced in
such case, even though the express provisions hereof provide for indemnification
in such case, then the indemnifying Party shall contribute to the Losses to
which any Indemnified Party may be subject (i) in accordance with the relative
benefits received by the Indemnifying Party and its stockholders, subsidiaries
and affiliates, on the one hand, and the Indemnified Party, on the other hand,
and (ii) if (and only if) the allocation provided in clause (i) of this sentence
is not permitted by applicable law, in such proportion as to reflect not only
the relative benefits, but also the relative fault of the Indemnifying Party, on
the one hand, and the Indemnified Party, on the other hand, in connection with
the statements, acts or omissions which resulted in such Losses as well as any
relevant equitable considerations. No person found liable for a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
also found liable for fraudulent misrepresentation. The relative benefits
received (or anticipated to be received) by the Indemnifying Party and it
stockholders, subsidiaries and affiliates shall be deemed to be equal to the
aggregate consideration payable or receivable by such parties in connection with
the transaction or transactions to which the Agreement relates relative to the
amount of fees actually received by ACP in connection with such transaction or
transactions. Notwithstanding the foregoing, in no event shall the amount
contributed by all Indemnified Parties exceed the amount of fees previously
received by ACP pursuant to the Agreement.

 

Neither termination nor completion of the Agreement shall affect these
indemnification provisions which shall remain operative and in full force and
effect. The indemnification provisions shall be binding upon the Indemnifying
Party and its successors and assigns and shall inure to the benefit of the
Indemnified Parties and their respective successors, assigns, heirs and personal
representatives.

 

The Indemnifying Party will not settle, compromise or consent to the entry of
any judgment in any pending or threatened claim, action or proceeding in respect
of which indemnification could be sought under this Annex A (whether or not ACP
or any other Indemnified Party is an actual or potential party to such claim,
action or proceeding), unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action or proceeding.

 

If ACP or any other Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company or any
purchaser of the Securities in which such party is not named as a defendant, the
Company will reimburse ACP or other Indemnified Parties for all expenses
incurred in connection with such party's appearing and preparing to appear as
such a witness, including, without limitation, the fees and disbursements of its
legal counsel.

 

 

 

